The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Jim Kulbaski, during a telephony interview on April 08, 2017, gave the Examiner an authorization to amend claims 16, 20, 25, 26, 27 ,31-34 and canceled claims 17 and 28 as follows:

IN THE CLAIMS
16. (Currently Amended) An image processing apparatus, comprising:
circuitry configured to
obtain an equirectangular projection image in an equirectangular projection, a planar image in a perspective projection, and predetermined location information indicating locations of a plurality of points in the equirectangular projection image that are respectively associated with a plurality of points in the planar image;
map the equirectangular projection image onto a sphere to generate a first spherical image;
generate a second spherical image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information, the second spherical image having the plurality of points in the planar image at the locations indicated by the predetermined location information;
superimpose the second spherical image onto the first spherical image to generate a third spherical image;
transform the third spherical image to a predetermined area image using a projective transformation based on a line of sight that is a direction of a virtual camera represented by a central point of a predetermined area, and an angle of view of the predetermined area; [[and]]
display the predetermined area;
obtain correction information to be used for correcting at least one of a brightness and a color of each one of the plurality of points in the planar image; and generate the second spherical image using the planar image that has been corrected with the correction information.
Claim 17(canceled).
20. (Currently Amended) The image processing apparatus of claim [[32]] 16, wherein the circuitry is further configured to generate [[the]] mask data such that [[the]] a degree of transparency increases from a center of the second spherical image toward a boundary of the second spherical image with the first spherical image.
25. (Currently Amended) An image processing system, comprising:
a first image processing apparatus including first circuitry; and
a second image processing apparatus including second circuitry,
wherein the first circuitry and the second circuitry operate in cooperation to:
obtain an equirectangular image in an equirectangular projection, a planar image in a perspective projection, and predetermined location information indicating locations of a plurality of points in the equirectangular image that are respectively associated with a plurality of points in the planar image;
map the equirectangular projection image onto a sphere to generate a first spherical image;
generate a second spherical image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information, the second spherical image having the plurality of points in the planar image at the locations indicated by the predetermined location information;
superimpose the second spherical image onto the first spherical image to generate a third spherical image;
transform the third spherical image to a predetermined area image using a projective transformation based on a line of sight that is a direction of a virtual camera represented by a central point of a predetermined area, and an angle of view of the predetermined area; [[and]]
display the predetermined area;
obtain correction information to be used for correcting at least one of a brightness and a color of each one of the plurality of points in the planar image; and
generate the second spherical image using the planar image that has been corrected with the correction information.
26. (Currently Amended) The image processing 
27. (Currently Amended) An image processing method, comprising:
obtaining an equirectangular projection image in an equirectangular projection, a planar image in a perspective projection, and predetermined location information indicating locations of a plurality of points in the equirectangular projection image that are respectively associated with a plurality of points in the planar image;
mapping the equirectangular projection image onto a sphere to generate a first spherical image;
generating a second spherical image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information, the second spherical image having the plurality of points in the planar image at the locations indicated by the predetermined location information;
superimposing the second spherical image onto the first spherical image to generate a third spherical image;
transforming the third spherical image to a predetermined area image using a projective transformation based on a line of sight that is a direction of a virtual camera represented by a central point of a predetermined area, and an angle of view of the predetermined area; [[and]]
displaying the predetermined area; and
obtaining correction information to be used for correcting at least one of a brightness and a color of each one of the plurality of points in the planar image,
wherein the generating step further comprises generating the second spherical image
using the planar image that has been corrected with the correction information.
 Claim 28(canceled).
31. (Currently Amended) The image processing apparatus of claim 16, wherein the circuitry is further configured to generate [[the]] mask data by setting [[the]] a degree of transparency for each pixel in the partial sphere, so that the boundary between the first and second spherical images is unnoticeable.
32. (Currently Amended) The image processing apparatus of claim 16, wherein the circuitry is further configured to:
generate mask data using the predetermined location information, the mask data being configured to set a degree of transparency of a plurality of pixels in the second spherical image,
wherein the superimpose includes superimposing the second spherical image onto the first spherical image using the generated mask data to generate [[a]] the third spherical image.
33. (Currently Amended) The image processing apparatus of claim 25, wherein the first circuitry and the second circuitry are further configured to:
generate mask data using the predetermined location information, the mask data being configured to set a degree of transparency of a plurality of pixels in the second spherical image,
wherein the superimpose includes superimposing the second spherical image onto the first spherical image using the generated mask data to generate [[a]] the third spherical image.
34. (Currently Amended) The image processing method of claim 27, further comprising: generating mask data using the predetermined location information, the mask data being configured to set a degree of transparency of a plurality of pixels in the second spherical image, wherein the superimposing includes superimposing the second spherical image onto the first spherical image using the generated mask data to generate [[a]] the third spherical image.


Reasons for allowance
          Claims 16,18,20,22-27, 29,31-34 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 16, the best references found during the prosecution of the present application were, SATOH (U.S. Pub No. 2016/0234438 ).  SATOH directed toward an image processing system, an image generation apparatus, and an image generation method. The image processing system includes a switching unit configured to switch an operating mode of the image processing system between at least a first mode and a second mode, a detection unit configured to detect a joining position among a plurality of input images to generate a detection result, and a joining unit configured to join the plurality of input images to generate an output image.  SATOH alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 16 of the claimed invention when considered as a whole.  Therefore, claims 16,18,20,22-27, 29,31-34 are found allowable. 
Specifically, the substance of applicants’ remarks, filed 12/10/2021, and with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487